Citation Nr: 9902963	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from May 1968 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a noncompensable rating 
for hearing loss in the right ear, and granted service 
connection for hearing loss in the left ear and tinnitus, 
both with a noncompensable evaluation.  In November 1997, the 
RO hearing officer issued a decision increasing the 
evaluation of tinnitus to 10 percent.  


FINDINGS OF FACT

1. On a VA audiology examination in January 1997, the 
reported average pure tone threshold at the pertinent 
frequencies was 45 in the right ear and 40 in the 
left ear; speech recognition was 88 percent in the right 
ear and 82 percent in the left ear.

2. The veteran describes constant bilateral tinnitus, 
characterized by humming, which occurs both night and day 
for approximately two to three hours at a time.  

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85 - 4.87, Diagnostic Code 6100 
(1998).

2. The criteria for a 10 percent evaluation for service-
connected tinnitus have been met.  This is the maximum 
evaluation for tinnitus under the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).

3.  An extraschedular disability rating is not warranted for 
the veteran's service-connected tinnitus. 38 C.F.R. § 
3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is ample medical and other 
evidence of record, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated by during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic 
Codes 6100 through 6110 (1998).  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for right ear high frequency hearing loss 
and right leg problems in May 1977.  

The record contains the report of a VA examination in August 
1977, which indicated a diagnosis of continuous tinnitus and 
audiological evaluation results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
60
LEFT
10
5
25
60
60

A VA examination was conducted in January 1997.  The veteran 
complained of ringing in his ears and hearing loss.  An 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
75
LEFT
5
15
25
50
70

Pure tone average was 45 decibels on the right and 40 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 82 
percent in the left ear.  The audiologist noted that the 
speech recognition scores were probably influenced by 
vocabulary differences.  

The veteran indicated that his bilateral tinnitus began in 
1969 or 1970 and occurred at night when he went to bed and 
sometimes during the day.  He described the tinnitus as a 
humming sound that lasts for approximately two to three 
hours.  The examiner indicated no effect on daily life.  

In his notice of disagreement, received in May 1997, the 
veteran stated that his tinnitus affected his everyday living 
and is both painful and annoying.  

At a hearing before an RO hearing officer in September 1997, 
the veteran testified that the ringing in his ears is 
constant and wakes him up at night.  He stated that the 
constant ringing could last for two to three hours and the 
condition was getting worse.  He indicated that he had first 
noticed the tinnitus in 1970 or 1971, but it had become more 
of a problem since January 1997.  Transcript, p. 3.  The 
veteran testified that his coworkers had to yell at him 
because he could not hear when they spoke to him, due to 
background noise.  He stated that when it got quiet the 
ringing would come back and then stop later.  Transcript, p. 
4.  He indicated that the ringing in his ears was a 
distraction to him and this, along with his hearing 
disability, caused him problems on the job.  Transcript, p. 
5.  

In November 1997, the hearing officer issued a decision 
continuing the noncompensable evaluation for hearing loss and 
awarding an increased evaluation to 10 percent for tinnitus.  
The hearing officer informed the veteran that a 10 percent 
evaluation was a full grant of benefits for tinnitus as it 
was the highest schedular award.  

In December 1997, the veteran submitted a letter, which he 
stated was his notice of disagreement with the hearing 
officer's decision, indicating that he thought he was 
entitled to a 30-40 percent evaluation for both hearing loss 
and tinnitus.  He stated that his hearing loss affected his 
daily life and he could not even hear the turn signal when he 
was driving a vehicle.  The veteran indicated that he had 
been in the United States Air Force Reserve for 19 years and 
worked loading aircraft with hazardous cargo.  He stated that 
he had problems with his hearing in performing his Reserve 
duties and in weapons qualification.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in March 1998, the veteran stated that his 
evaluation for tinnitus of 10 percent should be increased to 
20-30 percent.  Along with his VA Form 9, the veteran 
submitted a research paper containing information he had 
gathered at the library regarding tinnitus.  

Analysis

Bilateral Hearing Loss 

The objective clinical evidence of record does not support a 
compensable evaluation for bilateral hearing loss.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  An average pure tone decibel loss of 45 
combined with speech recognition ability of 88 percent 
warrants a level II designation.  An average pure tone 
decibel loss of 40 combined with speech recognition ability 
of 82 percent warrants a level III designation.  38 C.F.R. § 
4.87, Table VI.  Under Diagnostic Code 6100, a noncompensable 
evaluation is assigned where hearing is at Level III for one 
ear and Level II for the other.

The Board notes that the audiologist conducting the 
examination in January 1997 indicated that the veteran's 
speech recognition scores were probably influenced by 
vocabulary difficulties.  The Schedule does provide numeric 
designations based solely on pure tone decibel averages only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone averages and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c).  That is 
not the case in the instant claim.  

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  To be assigned a 
compensable evaluation under VA schedular standards, the 
average pure tone thresholds and/or speech recognition scores 
would have to reflect more significantly impaired hearing 
than is evident in the most recent audiometric examinations.  
The Board accordingly finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.

Tinnitus

In November 1997, the RO granted an increased evaluation for 
tinnitus, with a 10 percent rating.  The veteran is currently 
in receipt of the maximum schedular rating assignable for 
persistent tinnitus.  Consequently, the Board concludes that 
a schedular evaluation in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.

In the January 1998 Statement of the Case, the RO considered 
and rejected the veteran's inferred claim of entitlement of 
an extraschedular rating.  The Board believes that this 
matter must be addressed in this decision.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the 
proposition that the Board may deny extraschedular ratings, 
provided that adequate reasons and bases are articulated. See 
also VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of 
entitlement to an extraschedular rating for tinnitus.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(1998) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
Although the Board has no reason to doubt the veteran's 
statements to the effect that his service-connected tinnitus 
causes certain problems for him at work and elsewhere, it has 
not been shown that the veteran's tinnitus has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization, as is required by 38 C.F.R. § 3.321(b) 
(1998).  The Board places great weight on the report of the 
January 1997 VA examination, in which the examiner wrote as 
follows:  "Severity and effect on daily life: None."   

The evidence in this case fails to show that the veteran's 
service-connected bilateral hearing loss or tinnitus causes 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  To the extent that the veteran testified that his 
hearing difficulties caused him problems at work, the 
10 percent evaluation assigned under the VA  Rating Schedule 
contemplates such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluation assigned 
herein.

In conclusion, for the reasons articulated above the Board 
does not find that consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) is in 
order. 


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.

Entitlement to an increased evaluation for service-connected 
tinnitus is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


